Exhibit 10.221

 

LEASE

 

BY AND BETWEEN

 

WESTERN CENTER PROPERTIES INC.

 

AND

 

PPD DEVELOPMENT, LLC

 

1



--------------------------------------------------------------------------------

ARTICLE 1

TERMS

 

1.1 Date of Lease: April 30th, 2001

 

1.2 Landlord: Western Center Properties Inc., a Wisconsin corporation.

 

1.3 Landlord’s Address: 8401 Greenway Blvd., Middleton, WI 53562.

 

1.4 Tenant: PPD Development, LLC, successor in interest by Conversion from PPD
Development, Inc.

 

1.5 Tenant’s Address: 3151 South 17th Street, Wilmington, NC 28412

 

1.6 Premises Address: 8551 Research Way, Middleton, WI 53562.

 

1.7 Length of Original Lease Term: Ten (10) years and Seven (7) months. As used
herein the term “lease year” shall mean a period of twelve (12) consecutive
months. The initial lease year shall commence on the Commencement Date as stated
below. Each subsequent lease year shall commence on an annual anniversary of the
First Day.

 

1.8 Commencement Date: The initial term of this Lease (“Term”) shall commence on
May 1, 2001.

 

1.9 Termination Date: This lease shall terminate on November 30, 2011.

 

1.10 Rent: The initial annual rent hereunder shall be Nine dollars and seventy
cents ($9.70) per square foot or One hundred thirty-nine thousand seven hundred
sixty-seven dollars and thirty cents ($139,767.30) annually which sum shall be
payable in equal consecutive monthly installments of Eleven thousand six hundred
forty-seven dollars and twenty-seven cents ($11,647.27).

 

1.11 Increases in Rent. On each annual anniversary of the Commencement Date, the
rent shall be adjusted upward by three percent (3%) per annum.

 

1.12 Rent Commencement: Landlord agrees that payment of rent shall commence on
August 1, 2001.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

CONSTRUCTION

 

2.1 Premises: Tenant shall occupy within the Building the area designated on the
floor plan attached hereto as Exhibit “A” consisting of approximately 14,409
square feet (the “Premises”), together with a non-exclusive right, subject to
the provisions hereof, to use all appurtenances thereunto, including but not
limited to, any area and facilities designated by Landlord for use in common by
any other tenants of the Building. Phase IV of the Greenway Research Center has
on a non-reserved basis approximately 5.4 parking stalls per 1,000 square feet
of usable space which should provide adequate Parking for employees and guests.

 

2.2 Delivery Date: The premises are currently ready to begin Tenant
Improvements. Tenant shall occupy the premises as soon as the Tenant
Improvements have been Completed

 

2.3 Tenant Interior Finish: Tenant shall have the right to upfit the space to
meet Tenant’s needs, including but not limited to interior Walls, electrical,
HVAC systems, plumbing, etc. Tenant must comply with all applicable laws, codes,
regulations, and A.D.A., as provided in sections 8.2, 8.3, and 8.4. Landlord
reserves the right to approve all contractors, plans, specifications, and all
work done. Landlord shall construct shell building only . Space shall be turned
over to the Tenant for Tenant completion, which includes Tenant construction of
mechanicals and finishes from a shell condition per plans and specifications of
Gary Brink & Associates.

 

2.4 Tenant Improvement Allowance: Landlord will provide Tenant with a tenant
improvement allowance equal to seven dollars ($7.00) per square foot, totaling
One hundred thousand eight hundred sixty-three dollars ($100,863.00). Tenant
will retain a qualified general contractor whose general conditions, profit and
overhead are competitive with current marketplace for the construction of
Tenant’s premises. Tenant will provide to Landlord copies of all construction
contracts, building permits, and as built architectural drawings. The Tenant
Improvement allowance shall be paid to Tenant upon receipt of final lien waivers
and after inspection.

 

ARTICLE 3

GRANT AND TERM

 

3.1 Premises: In consideration of the rents, terms, covenants and agreements to
be performed and observed by Tenant, as hereinafter set forth, Landlord rents to
Tenant and Tenant rents from Landlord, the Premises together with all rights and
appurtenances belonging to or appertaining thereto and all improvements flow or
hereafter located thereon.

 

3.2 Lease Term: The term of this Lease shall be for the term of lease years set
forth in Section 1.7. The term shall commence on the Commencement Date. The
original term shall end at 12:00 a.m. midnight on the Termination Date unless
otherwise terminated earlier hereunder.

 

3.3 Surrender of Premises: At the expiration or any termination of this lease,
including any

 

3



--------------------------------------------------------------------------------

applicable Renewal Period, Tenant shall, without notice or demand, surrender the
Premises, reasonable wear and tear and damage by the elements excepted, and
shall surrender all keys to Landlord. Subject to the provisions of Article 5
hereof, all alterations, additions and improvements constructed by or on behalf
of Tenant on the Premises and all fixtures shall, upon the expiration or
termination of this lease, become the property of Landlord provided that Tenant
shall have the right, with respect to any specialty equipment which can be
removed, to remove the same, no matter how installed in the Premises, so long as
Tenant repairs any damage caused by its removal.

 

ARTICLE 4

RENT

 

4.1 Rent: During the term of this Lease, Tenant covenants and agrees to pay to
Landlord, in advance, on the first day of each month at Landlord’s address,
without demand thereof, one-twelfth (1/12th) of the annual rental determined in
accordance with Section 1.10 above (the “Monthly Rent”), as adjusted pursuant to
the terms of Section 1.11.

 

4.2 Late Charge: Tenant agrees to pay Landlord a late charge of $150.00 on each
monthly rental received after the tenth of the month plus 18% Percent annual
interest on any outstanding balances.

 

4.3 Net Basis: Tenant shall pay its pro-rate share of all non-structural costs,
utility expenses, repairs and maintenance expenses, special assessments, real
estate taxes, building insurance, sales or other taxes (including sales taxes
that may be imposed on the payment of rent), expenses and obligations of any
kind relating to the Premises, excepting payments required with respect to
Landlord’s financing, which may arise or become due during the term of the
Lease. Tenant herein indemnifies and holds Landlord harmless against such costs,
special assessments (as provided in section 7.2), real estate taxes, sales or
other taxes (other than those based upon income), expenses and obligations,
including its reasonable attorney’s fees, in enforcing this indemnification.

 

4.4 Common Area Expenses: Tenant shall also pay its prorated share (as defined
in Section 4.5) of all Common area utilities, special assessments, real estate
taxes, building insurance, sales or other taxes (including sales taxes that may
be imposed on the payment of rent), repairs and maintenance costs (including
landscape maintenance costs), management fees ( provided that management fees
not be in excess of reasonable and customary amounts), and water and sewer
charges. Landlord will bill Tenant for common area expenses monthly.

 

4.5 Proration: Tenant’s “prorated share” of the Building is seven point seven
percent (7.7%, 14,409 square feet divided by 187,061 gross square feet of the
Building). In the event that the Building is expanded, a new prorated percentage
shall be calculated by dividing the total square footage of Tenant’s Premises by
the gross square footage of the Building at the time.

 

4



--------------------------------------------------------------------------------

ARTICLE 5

ALTERATIONS

 

5.1 Alterations, Improvements and Changes: Tenant, at its own expense, shall
have the right to (the following hereinafter referred to as “Alterations” or
singularly, as an “Alteration”): alter and/or improve any improvement hereafter
constructed on the Premises; construct other improvements on the Premises; and
make such construction, alterations, changes and improvements to any such
building and/or other improvements as Tenant may deem necessary. Any Alterations
which involve the structural components of the Premises, its
mechanical/electrical/heating, ventilating and air conditioning systems, or
involve an expenditure of more than ten thousand dollars ($10,000.00) for a
specific Alteration shall be undertaken only after Landlord has, in writing,
consented to such Alteration, which consent shall not be unreasonably withheld.
In all events, and notwithstanding the foregoing painting, decorating, carpet
replacement and substantially similar cosmetic Alterations shall not require the
consent of Landlord. All Alterations shall be in full compliance with all deed
restrictions and covenants, laws, ordinances, rules and regulations which may
govern the same. Tenant shall hold Landlord harmless against any loss or damage
by reason of Tenant’s actions taken in accordance with this Section 5.1. During
the term of this Lease, Tenant agrees to hold Landlord harmless from any and all
liens that might attach to the Premises on account of labor performed or
material furnished to the Premises at the direction of Tenant, and agrees to pay
or discharge any such liens within thirty (30) days. Tenant shall not permit any
construction and/or mechanics liens to attach to the leased premises as a result
of any such work. Tenant shall promptly cause any claim for such lien to be paid
and released or Tenant shall be deemed in default of this Lease. In the event
Tenant desires to contest any such lien, Tenant agrees to provide security to
Landlord in a form and amount determined by Landlord in its sole discretion
pending release of any disputed lien. Tenant shall provide Landlord with a list
of all contractors and subcontractors who will work on the improvement. Tenant
will require the general contractor and any Subcontractors to provide Landlord
with copies of any notices relating to an intention to file a claim for lien as
well as copies of any actual Claims for Lien. Landlord hereby subordinates any
statutory or common law lien it may have on Tenant’s personal property and
Tenant’s fixtures located on the Premises to any purchase money lien or other
indebtedness of or security interest granted by Tenant (subject to the
limitation provided below) on any property, fixtures and special business/office
equipment located on the Premises or owned by a third party who reserves the
right of removal under agreement with Tenant; provided that any removal shall be
undertaken so as not to damage the Premises. Upon removal of any fixtures or
equipment by the Tenant or any third party, the Premises shall be restored,
reasonable wear and tear excepted. Landlord shall from time to time execute any
documents necessary to give effect to such subordination or waiver of liens,
which subordination or waiver shall obligate the third party (including a
creditor of Tenant who claims, or intends to claim, a security interest in such
personal property or fixtures) to restore the condition of Premises as described
above upon rightful removal of such personal property or fixtures. Tenant agrees
it is not Landlord’s agent in arranging or contracting for any work to be done
or in connection with the Premises.

 

5.2 Fixtures and Equipment: Tenant shall, at its own expense furnish and install
such additional business and trade fixtures and signs in and on the Premises as
may be necessary or desirable for Tenant’s business (Tenant’s signage shall be
subject to the provisions of Section

 

5



--------------------------------------------------------------------------------

16.1). Such additional fixtures and signs shall remain the personal property of
Tenant and shall be removed by Tenant at the expiration or termination of this
Lease. Upon removal of such fixtures and signs, Tenant shall restore the
Premises to its condition at the beginning of this lease, reasonable wear and
tear excepted.

 

ARTICLE 6

MAINTENANCE, REPAIRS AND DESTRUCTION

 

6.1 No Warranties by Landlord: The parties acknowledge that Tenant will have,
prior to the date of occupancy, a reasonable opportunity to inspect the
Premises, will have in fact done so, and will be familiar with its physical
condition. Tenant has independently made such other and further inquiries as it
deems necessary or desirable to assure itself of the suitability of the Premises
for Tenant’s intended use. Landlord does not warranty, either expressed or
implied, that the Premises are suitable for the Tenant’s use. Landlord does
warranty the building shell, as it exists on the date of lease execution, for a
period of one year to be free from any defects in materials and workmanship. As
of the Commencement Date, Landlord warrants and represents that the Building and
Related Improvements, as well as the Premises to the extent of Landlord’s
construction and to the extent finished by Tenant in accordance with plans
approved by Landlord will comply with the Americans with Disabilities Act of
1990 (“ADA”), and with applicable federal, state or local laws, rules,
regulations, or ordinances concerning the Premises (including such laws, rules,
regulations or ordinances that pertain to environmental matters) and that all
construction by Landlord will be done in a good and workmanlike manner, free of
defects, in substantial compliance with government approved plans and
specifications and that all Building Systems will be in good operating
condition. Landlord further agrees that, notwithstanding the limitations in this
Section, Landlord shall obtain the agreement from contractors constructing the
Building and Related Improvements that Tenant may exercise any rights which
Landlord may have under warranties given by such contractors in connection with
Building and Related Improvements. Notwithstanding any other provisions herein,
throughout the Lease term, Landlord shall maintain, repair and replace at its
sole cost and expense any part of the Building, Related Improvements, and shared
Building systems, equipment and fixtures constructed or installed by Landlord.

 

6.2 Maintenance and Repair:

 

(a)Tenant shall, at its own cost and expense, keep, maintain and repair the
Premises, all non-shared heating, air-conditioning, electrical, ventilating and
plumbing equipment therein, and all appurtenances thereto and shall repair,
restore or replace (at the election of Tenant exercising reasonable discretion)
any such improvements which may become inoperable or be destroyed or damaged by
fire, casualty or any other cause. An annual service contract shall be entered
into with a reputable firm to inspect and service HVAC equipment as necessary
Tenant is obligated to enter into the said service contract within a reasonable
period of time, from the date of occupancy and provide Landlord with a copy of
said contract and copies of the yearly maintenance performed.

 

(b)Tenant shall also pay its prorated share (as determined in Section 4.5) of
common area snow removal costs, exterior lighting repairs, parking lot repairs,
landscape maintenance and any other common area repairs and maintenance
expenses.

 

6



--------------------------------------------------------------------------------

(c)Tenant shall have the right to replace items of equipment or fixtures with
other items of like kind and equal or greater quality and, for such purposes,
Tenant may trade in the replaced equipment or fixture. Prior written approval of
Landlord shall be obtained in each such instance, which approval shall not be
unreasonably withheld. Any such replacement property shall be the sole and
exclusive property of Landlord, and shall not be subject to a lien of any party.
Tenant shall comply with all deed restrictions and all federal, state, county,
municipal and other governmental statutes, ordinances, laws and regulations
affecting the Premises and improvements thereon, or any activity or condition on
or in the Premises.

 

6.3 Damage or Destruction: In the event the Premises or any Portion thereof
shall be partially or wholly destroyed or damaged by fire or other casualty to
the extent of less than fifty percent (50%) of the total value of the Premises
as a whole, then Landlord shall promptly restore or replace the Premises to the
condition existing prior to such damage or destruction; provided such damage
and/or destruction is covered in whole by insurance then in effect (or, if not
so covered, provided that Tenant provides satisfactory evidence to Landlord of
its ability to pay the difference between the available insurance proceeds and
the cost of restoration and/or replacement of the Premises), and this Lease
shall continue in full force and effect. Tenant may abate rent to the extent
that the premises are not useable. Such restoration shall be commenced Promptly
and pursued by Landlord with reasonable diligence to completion. All insurance
proceeds received by Landlord or Tenant on account of such damage or destruction
shall be applied to payment of said restoration to the extent that such proceeds
will pay the same, with any deficiency to be paid by Tenant and with any excess
insurance proceeds to be paid to Tenant. To the extent that Landlord’s mortgagee
requires some or all of the insurance proceeds to be applied to Landlord’s
mortgage indebtedness, then in such event, Landlord shall have the Option to
either (i) contribute said amount of the cost of restoration of the Premises, or
(ii) terminate this Lease, without liability to Tenant for such termination.
Landlord shall elect one of the options specified in the previous sentence
within thirty (30) days after payment of some or all of the insurance proceeds
to Landlord’s mortgagee. Notwithstanding the foregoing, to the extent the
unavailability or shortfall of insurance proceeds results from Landlord’s
failure to maintain the insurance it is required to maintain hereunder, Landlord
shall contribute money in an amount equal to the proceeds which would have been
available.

 

In the event the Premises or any portion thereof shall be destroyed or damaged
by fire or other casualty to the extent of fifty percent (50%) or more of the
total value of the Premises, then Landlord shall have the option, with Tenant’s
consent, which may not be unreasonably withheld, to either rebuild or replace
the Premises or not rebuild or replace the Premises. If Landlord with the
Tenant’s consent, which may be unreasonably withheld elects to rebuild or
replace the Premises then this Lease shall remain in full force and effect, and
Landlord shall commence said rebuilding or replacement immediately following the
exercise of such option and shall proceed with the same with reasonable
diligence to completion. Rent shall be equitably reduced until restoration of
the Premises is completed. If Landlord, with Tenant’s consent, which may not be
unreasonably withheld, elects not to rebuild or replace the premises, then this
Lease shall terminate upon the exercise of such option by Landlord. Landlord
shall notify Tenant in writing of the election to rebuild or replace or not to
rebuild or replace the Premises and obtain Tenant’s consent,

 

7



--------------------------------------------------------------------------------

which may not be unreasonably withheld, to same within sixty (60) days following
the event causing the damage to or destruction of the Premises. Landlord shall
have the sole and exclusive right of determining the manner in which any
insurance proceeds shall be applied as a result of any fire or other casualty.

 

Notwithstanding to the contrary contained herein, if the Premises leased by the
Tenant are more than fifty percent (50%) destroyed the Tenant shall have the
option to either abate their rent until the Premises are restored or cancel this
lease.

 

If the Premises are partially or wholly destroyed or damaged by fire or other
casualty, an architect selected by the Landlord and licensed in the State of
Wisconsin shall determine the extent of damage or destruction and will provide
Landlord with a written determination of the condition of the Premises.

 

ARTICLE 7

UTILITIES AND TAXES

 

7.1 Utilities: Tenant shall, during the term of this Lease, arrange for and
fully and Promptly pay for all water, sewage, gas, heat, light, power, telephone
service and other public utilities of every kind furnished to the Premises and
Landlord has installed meters for same as part of the Building Shell. Landlord
shall be liable for an interruption or failure in the supply of any utilities
only to the extent such interruption or failure results from the negligent or
willful misconduct of Landlord. Premises shall be connected, on a non-exclusive
basis, to the emergency backup power generator provided for Phase IV of the
Research Center.

 

Tenant shall also pay its prorated share (as determined in Section 4.5) of
common area utilities.

 

7.2 Taxes and Assessments: Tenant agrees to pay its prorated share of, before
delinquency, any and all real and personal property taxes levied or assessed and
which become payable during the term hereof (commencing with the Commencement
Date) upon the Premises, Building and Related Improvements, whether said taxes
are assessed against Landlord or Tenant. Tenant agrees to include all
alterations, additions or leasehold improvements made by or for Tenant to the
extent allowed by law on Tenant’s personal property tax return, and if any such
Alteration, addition or leasehold improvement is nevertheless included in
Landlord’s real estate or personal property tax assessment and bill, Tenant
shall reimburse Landlord with respect thereto. Tenant shall only be responsible
for that portion of any assessments that shall be due and payable during the
lease term (including extensions), assuming the maximum deferment of such
assessments under applicable law. In addition to rental and other charges to be
paid by Tenant hereunder, Tenant shall reimburse Landlord, upon demand, for any
and all taxes assessed against Landlord (other than income taxes) whether or not
now Customary or within the contemplation of the parties hereto: (i) upon,
allocable to, or measured by or on the rental or other charges payable
hereunder, including, without limitation, any sales or use tax on such rental,
or excise tax levied by the State of Wisconsin, any political subdivision
thereof, or the federal government with respect to the receipt of such rental or
other charges or any other similar tax; (ii) upon or with respect to the
possession, leasing, operation, management, maintenance alteration, repair, use
or occupancy by Tenant of the

 

8



--------------------------------------------------------------------------------

Premises or any portion thereof; (iii) upon or measured by the value of the
Premises; (iv) upon or measured by the value of Tenant’s personal property or
leasehold improvements located in the Premises; (v) upon this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises; or (vi) upon Tenant’s energy consumption (collectively
“Taxes”). Tenant shall not have to reimburse Landlord for any late penalties or
default interest arising from the delinquent payment by Landlord of any of the
Taxes described in the previous sentence.

 

All Taxes (with the exception of personal property taxes on Tenant’s personal
property) shall be prorated at the commencement and expiration of the term of
this Lease.

 

Tenant shall pay to Landlord in advance on the same dates that monthly
installments of rent are due, an amount equal to one-twelfth (1/12th) of the
estimated pro-rata share (See Section 4.5) of Taxes for the Premises, and to the
extent received by Landlord, Landlord shall apply the same to the Taxes when or
before they come due.

 

Tenant shall have the right, at its own cost and expense, to initiate and
prosecute any proceedings permitted by law for the purpose of obtaining an
abatement of or otherwise contesting the validity or amount of Taxes assessed to
or levied upon the Premises and required to be paid against Landlord’s estate
and, if required by law, Tenant may take such action in the name of Landlord who
shall cooperate with Tenant to such extent as Tenant may reasonably require;
provided, however, that Tenant shall fully indemnify and save Landlord harmless
from all loss, cost, damage and expense incurred by or to be incurred by
Landlord or Tenant as a result thereof.

 

ARTICLE 8

CONDUCT OF BUSINESS

 

8.1 Condition and Use: Tenant shall use the Premises as a laboratory. Tenant may
not change Tenant’s use of the Premises without Landlord’s prior written
approval, which approval shall be granted or withheld in Landlord’s sole
discretion provided that Tenant, upon at least ten (10) business days prior
written notice to Landlord. No use shall be permitted, or acts done, which will
cause a cancellation of any insurance policy covering the Premises or which
violates any deed restriction or restrictive covenant governing the Premises.
Tenant shall not sell, permit to be kept, used or sold in or about Premises any
article which may be prohibited by the fire and hazard insurance policies
applicable to the Premises. Tenant shall, at its own expense, comply with all
requirements of any insurance company necessary for the maintenance of insurance
required by this Lease.

 

8.2 Compliance with Law, etc.: Tenant shall comply with all applicable deed
restrictions, covenants, laws, ordinances and regulations affecting the use and
occupancy of the Premises. Tenant shall not commit or permit to be committed,
any waste or nuisance on the Premises.

 

8.3 Compliance with ADA: Landlord represents and warrants that the Building and
Related Improvements have been constructed to comply with the American with
Disabilities Act (“ADA”).

 

9



--------------------------------------------------------------------------------

Any ADA compliance requirements which come into effect following the date hereof
are Tenant’s sole and exclusive responsibility. Following the Commencement Date,
Tenant shall comply with the ADA. Within ten (10) days after receipt, Tenant
shall provide Landlord with a copy of any notice alleging violation of the ADA
relating to the Premises; provide written notice of any claims made or
threatened regarding noncompliance with ADA and relating to the Premises; and
provide written notice of any governmental or regulatory actions or
investigations instituted or threatened regarding noncompliance with the ADA and
relating to the Premises. Except for claims where the final determiner of facts
finds that the Building and Related Improvements were not initially constructed
in compliance with the ADA, Tenant shall defend all claims, and shall indemnify
and hold Landlord harmless from and against all costs, expenses, losses and
damages, including, without limitation, attorney’s fees, relating to any such
claims. In defending the same, Tenant shall use legal counsel reasonably
acceptable to Landlord.

 

8.4 Environmental Protection:

 

  a. Definition of Environmental Laws. As used herein, the term “Environmental
Laws” shall mean any federal, state, and local laws including statutes,
regulations, rulings, orders, administrative interpretations, and other
governmental restrictions and requirements relating to the discharge of air
pollutants, water pollutants, petroleum products, or processed wastewater or
otherwise relating to the environment or Hazardous Substance (as defined herein)
including, but not limited to Chapters 144 and 162 of the Wisconsin Statutes,
the Federal Toxic Substances Control Act, the Federal Disposal Act, the Federal
Clean Air Act, the Federal Clean Water Act, the Federal Resource Conservation
and Recovery Act of 1976 (42 U.S.C. ss 9601, et.seq.), the Federal Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. ss
9601, et.seq.), regulations of the Environmental Protection Agency, regulations
of. the Nuclear Regulatory Agency, and regulations of the Wisconsin Department
of Natural Resources now or at any time hereafter in effect.

 

  b. Definition of Hazardous Substances. As used herein, the term “Hazardous
Substances” shall mean any petroleum product, hazardous waste or substance,
asbestos or asbestos containing material, pollutant, solid, liquid, gaseous, or
thermal irritant or contaminant (such as smoke, vapor, soot, fumes, acids,
alkalis, chemicals, or waste, including materials to be recycled in the future,
reconditioned or reclaimed), polychlorinated biphenyl (in the form of electric
transformers, fluorescent light fixtures with ballast’s, cooling oils or any
other device or form) or urea-formaldehyde foamed-in-place insulation, all as
defined or included under Environmental Laws.

 

  c. Environmental Covenants. Tenant shall:

 

  i. timely comply with all applicable environmental laws;

 

  ii. provide Landlord, immediately upon receipt thereof, with copies of any
correspondence, notice, pleading, citation, indictment, complaint, order, decree
or other document from any source asserting or alleging violation upon the
Premises by Tenant of any Environmental Laws, or asserting or alleging a
circumstance or condition upon the Premises which may require a financial
contribution by Tenant or a clean up, remedial action, or other response by or
on the part of Tenant under any Environmental Laws;

 

  iii.

permit Landlord in the event Landlord has reasonable cause to believe that there

 

10



--------------------------------------------------------------------------------

 

exists a condition or circumstances created by Tenant, its employees or invitees
during the term of this Lease warranting an environmental inspection or audit,
at Tenant’s expense, to retain an architect or engineer selected by Landlord to
perform an environmental inspection and/or audit of the Premises to evaluate
Tenant’s compliance with environmental laws, and to test for Hazardous
Substances. Tenant shall permit Landlord and its employees and agents access to
the Premises and the books and records of Tenant as necessary for the
performance of the environmental inspection and/or audit;

 

  iv. at its expense, remove or contain any Hazardous Substances on the Premises
that were brought onto the Premises by Tenant, its employees, or invitees during
the term of this Lease, or perform other remediation or corrective action as
reasonably required by Landlord in its sole discretion, if at any time it is
determined that such Hazardous Substances present a health hazard on the
Premises or are required to be removed or contained or other corrective action
is required by any Environmental Laws. If Tenant fails to perform the necessary
remediation or other corrective action as required by Landlord, Landlord shall
have the right to enter the Premises for the purpose of performing the necessary
remediation or other corrective action, and Tenant shall pay all reasonable
costs and expenses associated with the remediation and other corrective action.

 

  d. Indemnification. Tenant agrees that it will fully indemnify Landlord from
all losses, costs, damages, and expenses arising from any and all claims or
cleanup activities arising from the discharge or disposal of any Hazardous
Substances on the Premises by Tenant, or its agents, employees, customers, or
vendors occurring on or after the date on which Tenant first occupies the
Premises.

 

  e. Miscellaneous. The parties acknowledge that the foregoing sections shall
survive the termination or expiration of the Lease. If Landlord receives notice
of any legal violation of any Environmental Laws having been committed or about
to be committed by Tenant, such notice shall be deemed to be an event of default
under Section 11.1b hereof.

 

8.5 Landlord Indemnity: None of Tenant’s obligations under this Article 8 shall
apply with respect to, and Landlord agrees to indemnify and hold Tenant harmless
from any liabilities, losses, claims, damages, penalties, fines, attorney fees,
expert fees, court costs, remediation costs, investigation costs, or other
expenses resulting from or arising out of the use, storage, treatment,
transportation, release, presence, generation, or disposal of Hazardous
Materials on, from or about the Building and Related Improvements, and/or
subsurface or ground water, prior to the Commencement Date or from an act or
omission of Landlord (or Landlord’s predecessor), its agents, employees,
invitees, vendors, contractors, guests or visitors.

 

ARTICLE 9

INSURANCE AND INDEMINITIES

 

9.1 Casualty Insurance: Landlord shall, at all times during the term of this
Lease, subject to Tenant’s reimbursement of its prorated share under
Section 9.7, keep all improvements which are now or hereafter a part of the
Premises insured against loss or damage by fire and hazards in an

 

11



--------------------------------------------------------------------------------

amount equal to the full replacement value thereof, including foundation and
excavating costs, with loss payable to Landlord and Tenant as their interest may
appear, and including a mortgagee’s clause as may reasonably be requested by
Landlord. Landlord shall pay the premiums thereon when due and shall comply with
the coinsurance provisions thereof, if any. Upon request, Landlord shall furnish
to Tenant evidence of such insurance and of the payment of premiums related
thereto.

 

9.2 Public Liability Insurance: Tenant shall, at all times during the term of
this Lease, at Tenant’s sole expense, keep in full force and effect a policy of
public liability and property damage insurance with respect to the Premises and
all business operated thereon, with combined single limits of public liability
of not less than one million dollars ($1,000,000.00) for injury to or death of
any person and for property damage. Such insurance shall name Landlord and
Tenant as co-insureds, as their interests may appear. Landlord may from time to
time require the policy limits of any or all insurance to be maintained pursuant
to this Article 9 to be increased to reflect the effects of inflation and
changes in normal commercial insurance practices. Landlord shall, at all times
during the term of this Lease, keep in full force and effect a policy of public
liability and property damage insurance with respect to the Building and Related
Improvements including the Premises and all business operated thereon, with
combined single limits of public liability of not less than five million dollars
($5,000,000.00) for injury to or death of any person and for property damage.

 

9.3 Certificates of Insurance: Tenant shall, with respect to any insurance
coverage required in this Lease, furnish Landlord with certificates of insurance
stating that Landlord will be notified in writing at least thirty (30) days
prior to cancellation, material change or non-renewal of such insurance coverage
Tenant may, at its option, bring its obligations to insure under this Article
within the coverage of any blanket policy or policies of insurance which Tenant
now or may hereafter carry. Insurance required to be provided hereunder shall be
written by companies duly qualified to do business in the State of Wisconsin and
satisfactory to Landlord in its reasonably exercised discretion.

 

9.4 Tenant’s Property: Tenant shall be solely responsible for carrying personal
property insurance sufficient to cover loss of all personal property on the
Premises. Landlord shall not be liable for any damage to or loss of property on
equipment Tenant has installed located on the Premises.

 

9.5 Hold Harmless and Indemnification: Landlord shall not be liable for any
loss, injury, death or damage to persons or property which at any time may be
suffered or sustained by Tenant or by any person whosoever may at any time be
using or occupying or visiting the Premises or be in, on, or about the same,
whether such loss, injury, death or damage shall be caused by any other matter
or thing whether of the same kind as or of a different kind than the matters or
things above set forth, and Tenant shall indemnify Landlord against all claims,
liability, loss or damage whatsoever on account of any such loss injury, death
or damage. Tenant hereby waives all claims against Landlord for damages to the
Building and Related Improvements that are now on or hereafter placed or built
on the property and to the property of Tenant in, on or about the Premises, and
for injuries to persons or property in or about the Premises, from any cause
arising at any time. The two preceding sentences shall not apply to Landlord for
loss, injury, death or damage arising

 

12



--------------------------------------------------------------------------------

by reason of negligence or the willful misconduct of Landlord, its agents,
employees or contractors or from any breach or default on the part of Landlord
in the performance of any covenant or agreement on the part of Landlord to be
performed pursuant to the terms of this Lease.

 

If any action or proceeding is brought against Landlord by any person alleging
an injury or loss for which the Tenant is liable hereunder, Tenant shall, upon
notice from Landlord, defend, at its expense, such action or proceeding by
counsel reasonably satisfactory to Landlord.

 

Tenant agrees to indemnify and save Landlord harmless against any and all
claims, demands, damages, costs and expenses, including reasonable attorney’s
fees for the defense thereof, arising from the conduct or management of the
activities conducted by Tenant in the Premises or from any breach or default on
the part of Tenant in the performance of any covenant or agreement on the part
of Tenant to be performed pursuant to the terms of this Lease, or from any act
of negligence of Tenant, its agents, contractors, servants, employees,
sublessees, concessionaires or licensees, in or about the Premises and the
sidewalks and parking areas adjoining the same, provided that the same arises
out of facts and circumstances occurring on or after the date on which Tenant
first occupies the Premises. In case of any action or preceding brought against
Landlord by reason of any such claim, upon notice from landlord, Tenant
covenants to defend such action or proceeding by counsel reasonably satisfactory
to Landlord. Landlord shall not be liable and Tenant waives all claims for
damage to person or property sustained by Tenant or Tenant’s employee’s, agents,
servants, invitees and customers resulting from the Building or any equipment or
appurtenances thereunto appertaining becoming out of repair, or resulting from
any accident in or about the Premises. The preceding three sentences shall not
apply to Landlord for any claim, loss, injury, death, or damage arising from the
negligence or willful misconduct of Landlord, its agents or employees of from
any breach or default on the part of Landlord in the performance of any covenant
or agreement on the part of Landlord to be performed pursuant to the terms of
this Lease.

 

9.6 Waiver of Subrogation: Nothing in this Lease shall be construed so as to
authorize or permit any insurer of either party to be subrogated to any right of
the insured against the other party arising under this Lease. The insured hereby
releases the other party to the extent of any perils to be insured against by
the insured under the terms of this Lease, and to the extent of its insurance
coverage for any loss or damage caused by any such casualty, even if such
incidents shall be brought about by the fault or negligence of the other party.
Each party shall use its best efforts to obtain appropriate waivers of
subrogation from its respective insurance carrier giving effect to this
Section 9.6, and if either party is not able to obtain the same, it shall notify
the other party of same and the other party may obtain insurance with such
waiver and be reimbursed by the noticing party, upon demand.

 

9.7 Tenant Reimbursement for Building Insurance Costs: Tenant shall pay its
prorated share of insurance costs during the term hereof (commencing with the
Commencement Date) upon the Premises, Building and Related Improvements.
Landlord will bill Tenant annually for these costs.

 

13



--------------------------------------------------------------------------------

ARTICLE 10

CONDEMNATION

 

10.1 Total Condemnation: In the event the entire Building and Related
Improvements, or such part thereof (including entrances, exits and parking
areas) as will render the remainder unsuitable for Tenant’s use, shall be
appropriated or taken or condemned under the power of eminent domain by any
public or quasi-public authority, this Lease shall terminate and expire as of
the date of taking. In such event, Tenant shall have no claim against Landlord
for the value of any unexpired term of this Lease or any other loss, damage or
expense that may be incurred by Tenant as a result thereof.

 

10.2 Partial Condemnation: In the event of a partial taking or condemnation, not
rendering the remainder of the Building and Related Improvements unsuitable for
Tenant’s use (with or without alterations or renovations by Landlord), this
Lease shall remain in full force and effect, with the exception that the Monthly
Rent shall equitably abate as to any portion of the Premises taken. The amount
of the rent abatement shall be as mutually agreed to between Landlord and
Tenant, taking into consideration (without limitation) whether or not the
portion taken includes the Building, whether the Landlord exercised its right to
alter or renovate the Premises as a result of the taking (and the cost thereof),
and the extent and nature of the impact, if any, on the conduct of Tenant’s
activities in Premises. Landlord shall be entitled to elect, in its sole,
absolute and unrestricted discretion, whether or not to make any alterations or
renovations to the Premises, Building and/or Related Improvements as a result of
the taking. In the event the parties are unable to agree on the amount of the
rent abatement, the arbitration provisions of Section 16.15 shall apply to the
determination of such rent abatement.

 

10.3 Award: In all events, Landlord shall be entitled to receive and retain the
entire amount of any award, compensation or damages (the “Award”) resulting from
any taking or condemnation for a public or quasi-public use. Tenant shall have
no claim against Landlord by reason of such taking or termination and shall not
have any claim or right to any portion of the Award to be paid Landlord.
Notwithstanding the foregoing, Tenant shall have the right to claim and recover
from the condemning authority, but not from Landlord, such compensation as may
be awarded to Tenant for its leasehold interest including any award for damages
to Tenant by reason of such condemnation, and/or any cost or loss incurred by
Tenant in removing Tenant’s trade fixtures, equipment, and furnishings.

 

ARTICLE 11

DEFAULT

 

11.1 Events of Default: Each of the following events (and those other events
specifically referred to elsewhere in this Lease) shall constitute a default
under, or breach of, this Lease by Tenant:

 

  a. Payment Default. The failure of Tenant to pay Monthly Rent, or to otherwise
pay or discharge any other monetary obligation of Tenant hereunder (whether
payable to Landlord or a third party), which failure shall continue for a period
often (10) days after written notice thereof is given to Tenant;

 

14



--------------------------------------------------------------------------------

  b. Failure to Comply with Term. The failure of Tenant to perform, comply with,
or observe any other term or condition of this Lease, which failure shall
continue for a period of thirty (30) days after written notice thereof is given
to Tenant and Landlord’s mortgagee by Landlord, or, where such failure cannot
reasonably be cured within said thirty (30) days, if Tenant shall fail to
promptly commence such performance or compliance and complete the same with
reasonable diligence.

 

  c. Abandonment. If Tenant shall abandon the Premises while this Lease is in
effect, provided, however, that such abandonment shall not constitute an event
of default hereunder unless (i) it continues for sixty (60) consecutive days, or
(ii) Tenant is otherwise in default hereunder;

 

  d. Voluntary Bankruptcy. If Tenant shall file a petition in bankruptcy or
insolvency for reorganization under any bankruptcy or insolvency law, or make an
assignment for the benefit of creditors;

 

  e. Involuntary Bankruptcy. If any involuntary proceeding under any bankruptcy
or insolvency law shall be instituted against Tenant, or if a receiver or
trustee shall be appointed of all or substantially all of the assets of Tenant,
and such proceeding shall not be dismissed or vacated within sixty (60) days
after the institution of the same.

 

11.2 Effect of Default or Breach: If any default by Tenant shall continue
uncured following notice of default, if any, as required by this Lease, for a
period applicable to the default under the applicable provision of this Lease,
Landlord has the following remedies, in addition to all other rights and
remedies provided by law or equity, to which Landlord may resort cumulatively or
in the alternative. The Landlord shall use reasonable efforts to relet the
Premises for the account of the Tenant, and if a sufficient sum shall not thus
be realized monthly (after payment the expenses of such re-letting) to satisfy
the monthly Base Rent above provided to be paid by the Tenant, the Tenant
covenants and agrees that it will satisfy and pay such deficiency upon demand.

 

  a. Termination of Lease. Landlord may at Landlord’s election terminate this
Lease by giving Tenant notice of termination. On the giving of the notice, all
further obligations of Landlord under this Lease shall terminate, Tenant shall
surrender and vacate the premises in a broom clean condition, and Landlord may
reenter and take possession of the Premises and eject all parties in possession
or eject some and not others or eject none in a manner provided by law. Landlord
may reenter the Premises and remove the property and personnel of Tenant, and
may store the property of Tenant in any place selected by Landlord at the
expense of Tenant. Termination under this paragraph shall not relieve Tenant
from the payment of any sum then due to Landlord or from any claim for damages
previously accrued or then accruing against Tenant.

 

  b. Abandonment of Premises. Should Tenant abandon the Premises and Landlord
elect to reenter as herein provided, this Lease shall, at Landlord’s written
election, terminate. In no event shall Landlord’s termination of the lease
abrogate Tenant’s agreement to pay rent due hereunder for the remainder of the
term.

 

  c.

Landlord May Perform. Landlord may elect, but shall not be obligated, to make
any payment required to be made by Tenant hereunder, or to perform any other
term or condition required to be performed by Tenant hereunder, and Landlord
shall have the right to enter the Premises for the purpose of correcting or
remedying any default and to remain thereon until such default has been
corrected or remedied; provided, however,

 

15



--------------------------------------------------------------------------------

 

that any payment or expenditure made by Landlord shall not be deemed to waive or
release the default of Tenant or the right of Landlord to take any action to
which Landlord may otherwise be entitled to in case of default and provided that
any such entry shall be done without disturbing Tenant’s quiet enjoyment of the
Premises. In the event of any such payment or expenditure, in addition to any
other liability hereunder, Tenant shall be liable to reimburse Landlord
therefor, together with interest from and after the date of payment or
expenditure at the rate of twelve percent (12%) per annum.

 

  d. Termination of Possession. Landlord may at Landlord’s sole election
terminate Tenant’s right to possession only, without terminating the Lease,
following a breach of the Lease by Tenant, as provided in section 704.29(4) of
the Wisconsin Statutes. Landlord shall be entitled to recover from Tenant
(i) unpaid rent which has been earned at the time of termination, and (ii) as a
sum of money equal to the rent and rental loss to be paid by Tenant to Landlord
for the remainder of the term of this Lease (discounted at the rate charged by
the nearest Federal Reserve bank to its member bank plus one percent) less any
amount that Tenant proves could have been reasonably avoided. Notwithstanding
any remedial action taken hereunder by Landlord short of termination, including
reletting the Premises to a substitute Tenant, Landlord may at any time
thereafter elect to terminate this Lease for any previous default.

 

  e. Reletting of Premises. Upon reentry, Landlord may relet the premises or any
part thereof upon any terms or conditions which Landlord may choose. Landlord
may make alterations and repairs to the Premises in order to prepare the same
for re-renting. In the event the Premises are re-rented, in addition to any
other liability hereunder and as may be provided in section 704.29 of the
Wisconsin Statutes, Tenant shall be liable to Landlord for all losses and
damages incurred by Landlord resulting from Tenant’s breach, and all expenses of
reletting the premises and for alterations and repairs made in order to prepare
the Premises for re-renting, plus interest on such amounts expended by Landlord
at the interest rate provided for in Section 11.2(c).

 

11.3 Delinquent Rent to Bear Interest: Any Monthly Rent or such other sums, if
any, required to be paid by Tenant to Landlord pursuant to the terms of this
Lease, which are not paid on or prior to the expiration of the cure period set
forth in Section ll.1(a) above, shall bear interest at the rate of eighteen
percent (18%) per annum from the date due until paid. The payment of such
interest shall not excuse or cure any default by Tenant under this Lease. The
failure by Tenant to pay such interest shall constitute an event of default
hereunder.

 

11.4 Remedies of Landlord: Any and all rights and remedies herein provided to
Landlord are cumulative and not exclusive, and Landlord shall be entitled to
pursue any rights or remedies enumerated in this Lease or as otherwise provided
or authorized by law or any of the same. Tenant agrees to be liable for and pay
any and all reasonable costs and expenses, including by not limited to
reasonable attorney’s fees, incurred by landlord in interpreting and enforcing
any term or condition of this Lease or in pursuing any right or remedy or action
for the enforcement thereof.

 

11.5 Defaults by Landlord: In the event Landlord is in default under the terms
of this Lease, Landlord shall have reasonable and adequate time, not to exceed
sixty (60) days, in which to expeditiously cure such default after written
notice thereof is given to Landlord by Tenant.

 

16



--------------------------------------------------------------------------------

11.6 Tenant’s Remedies: If Landlord shall fail to perform any covenant, term or
condition of this Lease required to be performed by Landlord, if any, and if as
a consequence of such default, Tenant shall recover a money judgment against
Landlord, such judgment shall be satisfied only out of the proceeds of sale
received upon execution of such judgment and levied thereon against the right,
title and interest of Landlord in the Building and Related Improvements and out
of rents or other income from such property receivable by Landlord, or out of
the consideration received by Landlord from the sale or other disposition of all
or any part of Landlord’s right, title and interest therein, or from Landlord’s
insurance coverage or proceeds therefrom as may be available and Landlord shall
not be personally liable for any deficiency. If Tenant incurs expenses and sums
are expended, Tenant may in addition to any other remedies it may have at law,
offset against rent due the Landlord any sums expended.

 

ARTICLE 12

INSPECTION BY LANDLORD

 

12.1 Entry by Landlord: Landlord and Landlord’s representatives shall have the
right to enter the Premises for the purpose of inspecting the same and for such
other purposes incidental to the ownership of the Premises and Landlord’s rights
and obligations under this Lease.

 

12.2 Notice: Whenever reasonably possible, inspection of the Premises by
Landlord shall be at reasonable times and upon reasonable advance notice to
Tenant (which notice need not be in writing). No notice to Tenant shall be
required if Landlord reasonably believes an emergency or other exigent condition
exists. Landlord shall have the right, with reasonable notice, to enter the
premises for the purpose of repairing and/or replacing any part of the Building,
related improvements, and shared systems, equipment, and fixtures constructed or
installed by Landlord.

 

ARTICLE 13

ASSIGNMENT AND SUBLETTING

 

13.1 Tenant Assignment and Subletting: Tenant shall not assign, pledge, mortgage
or otherwise transfer or encumber this lease or sublet any part or all of the
Premises without Landlord’s prior written consent, which subject to the
provisions of this Article, Landlord’s prior written consent shall not be
unreasonably withheld. Notwithstanding Landlord’s consent to any assignment,
transfer or sublease, Tenant and all guarantors of Tenant’s obligations
hereunder shall remain liable to Landlord for the payment of rental then due and
thereafter to become due and the performance of all other obligations of Tenant
hereunder for the balance of the term hereof. If Landlord consents to an
assignment of this Lease, and the assignee assumes all of the Tenant’s
obligations hereunder, Tenant and each guarantor of Tenant’s obligations
hereunder shall nonetheless not be released from their obligations hereunder and
under any guaranty of this Lease. Landlord’s consent to any of the foregoing
shall not constitute a consent of any other assignment, pledge, mortgage,
encumbrance, transfer or sublease. If this Lease is assigned, or if the Premises
or any part thereof are subleased or occupied by any person other than Tenant,
whether with or without Landlord’s consent, Landlord may collect from the
assignee, sublessee or occupant, any rental or other charges payable by Tenant
under this

 

17



--------------------------------------------------------------------------------

Lease, and apply the amount collected to the rental and other charges herein
reserved, but such collection by Landlord shall not be deemed an acceptance of
the assignee, sublessee or occupant, nor, a release of Tenant from the
performance by Tenant of this Lease. If Landlord shall approve any assignment,
subletting or other transfer of Tenant’s interest in this Lease, then Tenant
shall reimburse Landlord for Landlord’s reasonable legal fees and other
reasonable out of pocket expenses incurred in connection with reviewing Tenant’s
request for such approval and the drafting and preparation of appropriate
documentation. Any assignment of this Lease or sublease of the Premises by
operation of law or otherwise without the prior written consent of Landlord
shall be null and void and shall, at Landlord’s sole option, constitute an event
of default hereunder.

 

13.2 Sublease and Assignment. Tenant shall not voluntarily or involuntarily
sublet, assign, mortgage, pledge or otherwise part with the Premises or this
Lease, for the term of this Lease, or any portion of, or interest in the
Premises, Lease or term, nor license any person to use the Premises or any
portion thereof, without the prior written consent of the Landlord, which
consent shall not be withheld unreasonably. In the event of any sublease, such
sublessee may use the Premises as a general office and/or laboratory that does
not require substantial changes to heating, air conditioning, ventilation,
plumbing or electrical systems. In the event of a sublease, any rents or
payments in excess of Tenant’s responsibilities in base Lease shall be the
property of the Landlord and shall be evenly divided between Landlord and
Tenant. However, Landlord’s consent shall not be required to assign or sublet
all or any part of the Premises to a subsidiary, affiliate or surviving entity
of Tenant in any merger or acquisition as long as in Landlord’s reasonable
judgment there is no material adverse change in the financial condition of the
aforementioned.

 

ARTICLE 14

SUBORDINATION

 

14.1 Subordination: This Lease is subject and subordinate to all mortgages which
may now or hereafter affect the Premises, and to all renewals, modifications,
consolidations, replacements and extensions thereof provided that Landlord shall
obtain and provide to Tenant, written non-disturbance agreements by which each
mortgagee covenants that it (and any successor to it) will observe and perform
all obligations of Landlord hereunder upon succeeding to Landlord’s interest
under this Lease and that Tenant’s quiet possession will not be disturbed so
long as Tenant is not in default hereunder beyond any applicable notice and cure
period. In confirmation of such subordination, Tenant, without expense to
Landlord, shall promptly execute any instrument or document Landlord may request
which complies with the foregoing provision. Tenant shall deliver a fully and
properly executed copy of each subordination agreement requested of it to
Landlord within ten (10) days of Tenant’s receipt of a written request to
execute the same. Landlord will not disturb the possession of Tenant during the
term of this lease so long as Tenant shall comply with all of its obligations
hereunder.

 

18



--------------------------------------------------------------------------------

ARTICLE 15

FINANCIAL STATEMENTS

 

15.1 This paragraph intentionally deleted.

 

ARTICLE 16

MISCELLANEOUS

 

16.1 Signage: Signage for the Premises shall be installed at Tenant’s sole
expense. Signage shall be acceptable to Landlord in its reasonable discretion,
and shall comply with all applicable deed restrictions and covenants, and all
City requirements.

 

16.2 Accord and Satisfaction: No payment received by Landlord of a lesser amount
than the rent or other charges due shall be deemed to be other than on account
of the earliest stipulated rent or other charges due nor shall any statement on
a check or letter accompanying a payment of rent or other charges be deemed an
accord and satisfaction. Landlord may accept payment without prejudice to
Landlord’s right to recover the balance of rent or other charges due or pursue
any remedy in this Lease.

 

16.3 Entire Agreement: This Lease and any exhibits or addenda attached hereto
set forth all covenants, promises, agreements, conditions, and understandings
between Landlord and Tenant concerning the Premises. There are no covenants,
promises, agreements, conditions, or understandings, either oral or written,
between the parties hereto regarding the Premises, other than as herein set
forth. No subsequent change or addition to this Lease shall be binding upon
Landlord or Tenant unless reduced to writing and signed by them.

 

16.4 No Partnership: Landlord does not in any way became a partner, joint
venturer, or member of a joint enterprise with Tenant.

 

16.5 Waiver: The waiver by Landlord or Tenant of any breach of any term,
covenant, or condition herein shall not be deemed a waiver of the term,
covenant, or condition. The acceptance of rent by Landlord shall not be deemed a
waiver of any preceding breach by Tenant of any covenant herein, other than the
failure of Tenant to pay the rent so accepted. No covenant, term, or condition
of this Lease shall be waived by Landlord or Tenant unless the waiver is in
writing.

 

16.6 Notices: Any notices or communications given or required to be given
hereunder shall be in writing (unless expressly provided otherwise) and shall be
by (i) deposit in United States mail, address to the party to be notified,
postage prepaid and by registered or certified mail, return receipt requested,
or (ii) delivery in person or by Federal Express or similar courier service
providing evidence of delivery. Each notice or communication that is mailed,
delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent and received, in the case of mailed notices, on
the third business day following the date on which it is mailed, and, in the
case notices delivered by hand or courier service, at such time as it is
delivered to or received by the addressee (with the deliver receipt or the
affidavit or messenger delivered to or received by addressee (with the delivery
receipt or the affidavit of messenger being deemed conducive evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation. For purposes of notice, the addresses of the parties shall be:

 

19



--------------------------------------------------------------------------------

If to Landlord:

  Western Center Properties

.

  8401 Greenway Blvd     Middleton, WI 53562

If to Tenant:

  PPD Development, LLC     3151 South 17th Street     Wilmington, NC 28412    
Attention: Facilities Administrator

 

Either party may change its address for notice by written notice given to the
other party as herein provided.

 

16.7 Partial Invalidity: If any provision of this Lease or any specific
application shall be invalid or unenforceable, the remainder of this Lease, or
the application of the provision in other circumstances, shall not be affected,
and each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law.

 

16.8 Memorandum of Lease: Landlord and Tenant, upon the request of either party,
shall execute a Memorandum of Lease in a form approved for recording in the
State of Wisconsin. Either party shall be entitle to record the Memorandum of
Lease with the Register of Deeds for the County of Dane, State of Wisconsin. If
such recording is required by law, each party shall execute and deliver to the
other and/or the appropriate land title registry all documents necessary to
accomplish such recording. The parties shall equally share the costs of any
mandatory recording.

 

16.9 Quiet Title; Authority: Landlord covenants and warrants that Landlord is
seized in fee title to the Premises. Landlord will provide Tenant with a copy of
a title report for the real estate described in Exhibit A to allow Tenant to
determine the impact, if any, of recorded deed restrictions and covenants on
Tenant’s proposed use of the Premises. Subject to the requirements of any
recorded deed restrictions and covenants, so long as Tenant fulfills the
conditions and covenants required of Tenant under this Lease, Tenant shall have
peaceful and quiet possession of the Premises. Landlord further covenants and
warrants that Landlord has good right, full power, and lawful authority to enter
into this Lease and perform and observe all of its obligations hereunder for the
full term hereof. Tenant covenants and warrants the person signing this Lease on
Tenant’s behalf is executing this Lease and delivering the same to Landlord.

 

16.10 Remedies Cumulative: All remedies conferred on Landlord and Tenant by this
Lease shall be deemed cumulative and no one remedy shall be deemed to be
exclusive of the other or of any other remedy conferred by law.

 

20



--------------------------------------------------------------------------------

16.11 Binding Effect: The covenants and agreements contained in this Lease shall
bind the respective heirs, personal representatives, successors and permitted
assigns of the parties hereto.

 

16.12 Applicable Law: This Lease shall be governed by the laws of the State of
Wisconsin.

 

16.13 Holding Over: Any holding over after the expiration of the term of this
Lease with or without Landlord’s consent shall be construed to be tenancy from
month to month at one hundred fifty percent (150%) of the monthly rental in
effect for the immediately preceding month, and otherwise on the same terms and
conditions hereof.

 

16.14 Time of Essence: Time is of the essence with regard to this Lease.

 

16.15 Arbitration: In cases in which this Lease expressly provides for the
settlement of a dispute or question by arbitration, the same shall, upon request
of either party, be settled by arbitration in accordance with the then existing
rules of the American Arbitration Association. Judgment upon the award rendered
may be entered in any court having jurisdiction thereof. The place of
arbitration shall be Middleton, Wisconsin. Each party to the arbitration shall
pay one-half (1/2) of the costs of the arbitrator(s), but shall be solely
responsible for attorney’s fees and other litigation related costs which they
each may incur in connection with the arbitration proceeding.

 

16.16 Attornment of Tenant: Tenant shall in the event of the sale, assignment,
or other transfer of Landlord’s interest in the Premises or in this Lease, or in
the event of any proceedings brought for the foreclosure of, or in the event of
exercise of the power of sale under any mortgage made by Landlord covering the
Premises, attorn to the transferee and recognize such transferee as Landlord
under this Lease provided that such transferees agree in writing with Tenant to
be bound by this Lease and to observe and perform all obligations of Landlord
hereunder.

 

16.17 Rent Covenant: The covenant to pay rent is hereby declared to be an
independent covenant on the part of Tenant to be kept and performed, and no
offset shall be permitted or allowed.

 

16.18 Captions: The captions in the Lease are for convenience of reference only
and shall not limit or otherwise affect any of the terms or provisions hereof.

 

16.19 Number and Gender: Whenever the context requires, references in this Lease
to the singular number shall include the plural, the plural number shall include
the singular and words denoting gender shall include the masculine, feminine and
neuter.

 

16.20 Lender’s Approval: This lease is subject to Lender’s approval and signing
off on terms and Tenant’s financial statements.

 

16.21 Consents and Approvals: Notwithstanding any other provisions hereof, if
either party is required to give its consent or approval, such consent or
approval shall not be unreasonably withheld, conditioned or delayed.

 

16.22 Shipping & Handling Co-operation: Tenant shall co-operate with neighboring
tenants when receiving deliveries. Tenant shall give instructions to their
vendors to not block the adjacent loading dock.

 

21



--------------------------------------------------------------------------------

16.23 Land Option: Landlord agrees to hold and not develop, for a period of
twelve months, the approximately one acre vacant parcel to the northeast of
PPD’s current building at 8500 Research Way. This parcel is more specifically
described as Lot 3 on Certified Survey Map #8378 lying in the Southeast  1/4 of
the Southwest  1/4 and the Northeast  1/4 of the Southwest  1/4, Section 10,
T7N, R8E, City of Middleton, WI.

 

IN WITNESS WHEREOF, this Lease has been made, executed and delivered as of the
date and year first set forth in Section 1.1.

 

LANDLORD:   TENANT:

Western Center Properties, Inc.,

a Wisconsin corporation

 

PPD Development, LLC

a Texas Limited Liability Company

By:  

/s/ Scott L. Berger

--------------------------------------------------------------------------------

  By:  

/s/ Fred B. Davenport, Jr.

--------------------------------------------------------------------------------

Name:   Scott L. Berger   Name:   Fred B. Davenport, Jr. Title:   Vice President
  Title:   Vice President

 

22